ATTORNEYS FOR APPELLANT                         ATTORNEYS FOR APPELLEE
James R. Williams                               Adam J. Sedia
Matthew L. Kelsey                               Rubino, Ruman, Crosmer & Polen
Muncie, Indiana                                 Dyer, Indiana

ATTORNEYS FOR AMICUS CURIAE                     Sandra Moreno Garcia
                                                Lake Station, Indiana
SUPPORTING BALL STATE UNIVERSITY’S
PETITION TO TRANSFER                            ATTORNEYS FOR AMICUS CURIAE
Maureen B. Moss
                                                OF THE LAKE COUNTY BAR, FAMILY
Jane Dall Wilson
Faegre Baker Daniels LLP                        LAW AND JUVENILE SECTION
Indianapolis, Indiana                           Debra Lyn Dubovich
                                                Family Law and Juvenile Section
                                                Merrillville, Indiana

                                                George P. Galanos
                                                Family Law and Juvenile Section
                                                Crown Point, Indiana



______________________________________________________________________________

                                        In the
                           Indiana Supreme Court                          Mar 18 2015, 9:15 am
                           _________________________________

                                 No. 45S03-1503-DR-134

BALL STATE UNIVERSITY,
                                                        Appellant (Defendant below),
                                          v.
JENNIFER IRONS,
                                                        Appellee (Plaintiff below).

                           _________________________________

IN RE THE MARRIAGE OF:

JENNIFER IRONS,
                                                        Wife (Plaintiff below),
                                          and
SCOTT IRONS,
                                                        Husband (Defendant below).

                           _________________________________
                     Appeal from the Lake Circuit Court, No. 45C01-1106-DR-543
                                The Honorable George C. Paras, Judge
                              The Honorable Robert G. Vann, Magistrate
                               _________________________________

        On Petition To Transfer from the Indiana Court of Appeals, No. 45A03-1307-DR-296
                             _________________________________

                                               March 18, 2015

Rucker, Justice.


          Ball State University attempted to appeal a trial court order joining the University as a
party-defendant to this post-dissolution action and compelling the University to release a
student’s transcript. The Court of Appeals dismissed the appeal on grounds that this is not an
appropriate interlocutory appeal and thus it lacked jurisdiction to entertain the action. We
conclude this is an appeal of right under Indiana Appellate Rule 14(A)(3). Therefore we accept
jurisdiction. On the merits, we reverse the judgment of the trial court.


                                      Facts and Procedural History


          Jennifer Irons (“Mother”) and Scott Irons (“Father”) 1 were married in 1992. A daughter
Jordan (“Daughter”) was born as a result of the marriage which was dissolved in 1994. The trial
court awarded Mother primary care and custody of Daughter, awarded Father what was then
referred to as “visitation” (now “parenting time”) and ordered Father to pay child support in the
amount of sixty-five dollars per week. In 2011, after Daughter enrolled at Ball State University,
Mother filed a petition to modify child support and requested among other things that Father pay
Daughter’s postsecondary educational expenses. Daughter attended Ball State for the 2011-2012
school year, but withdrew in February or March 2012 at which time she owed an outstanding
tuition bill in excess of $9,000. Thereafter Daughter attempted to enroll at Indiana University
Northwest but could not do so without a copy of her official transcript from Ball State. In turn,
Ball State would not release the transcript because of the outstanding tuition bill.



1
    Although included as a party pursuant to Appellate Rule 17(A), Father did not participate in this appeal.


                                                       2
       Seeking to add Ball State to this action and compel the University to release Daughter’s
transcript, in January 2013 Mother filed a “Motion to Join Supplemental Defendant and Order
Release of Transcripts.” App. at 96. In part the motion declared the trial court would be “unable
to fully adjudicate the issues and afford complete relief, as future college expenses cannot be
completely determined until the child completes her enrollment at Indiana University Northwest,
which requires the release of the child’s transcripts from Ball State University.” Id. at 96-97.


       Ball State responded with a motion to dismiss arguing among other things that it was
“ready, willing and able to release the transcript as soon as the unpaid tuition balance is
satisfied” but it “should not have to appear and defend this action or otherwise entangle itself in
the domestic relations issues between the parties.” Id. at 104. On February 22, 2013 the trial
court entered an order granting Mother’s request to join Ball State as a supplemental defendant
on the grounds of Indiana Trial Rule 19 because, according to the trial court, “BSU is an
indispensable remedy defendant.” Id. at 121; see also Id. at 98. After a hearing the trial court on
August 2, 2013 entered an order which reads in part:

               2.      [Mother] currently has pending before this court a Petition
               for Modification that includes a request for contribution from
               [F]ather payment for future college expenses as well as repayment
               of past college expenses for the parties’ daughter. . . .

                                               ***

               4.      In the fall of 2012, [Daughter] attempted to enroll at [IUN].
               IUN would not let [Daughter] enroll without first providing a copy
               of her transcript from BSU.

               5.       BSU has a policy whereby it withholds the release of a
               student’s transcript if there remains an unpaid tuition balance. And
               so it goes in this case. [Daughter] has requested a copy of her
               transcript so that she may enroll at IUN but BSU refuses to provide
               it. IUN will not enroll [Daughter] without a copy of her transcript.
               As such, [Daughter] is stuck in limbo. Likewise this situation
               leaves the court in a quandary since future college expenses cannot
               be completely determined until [Daughter] enrolls at a specific
               institution. Whether it be IUN or some other institution the court,
               not having a crystal ball, needs to know the amount of college
               expense expected so that the court may factor that information into



                                                 3
                   a decision regarding, amongst other factors, the parties[’] ability to
                   contribute.

                                                   ***

                   13.     Importantly, BSU is not without a remedy as it has the
                   ability to follow normal collection procedures including filing a
                   complaint to collect the alleged outstanding debt, if any.

                   IT IS THEREFORE ORDERED that BSU’s Motion to Dismiss is
                   DENIED.

                   IT IS FURTHER ORDERED that BSU is to release the transcript .
                   ...
Id. at 120-21, 124.


        Ball State appealed and Mother filed a motion to dismiss arguing the appeal was an
impermissible interlocutory appeal. Ball State countered the appeal was an interlocutory appeal
of right. In a divided opinion, the Court of Appeals dismissed Ball State’s appeal without
reaching the merits, holding instead that it was not an appropriate interlocutory appeal as of right
under Appellate Rule 14(A)(3) and thus it lacked jurisdiction to entertain this action. Ball State
Univ. v. Irons, 6 N.E.3d 1035 (Ind. Ct. App. 2014). We now grant Ball State’s petition to
transfer thereby vacating the Court of Appeals’ dismissal of Ball State’s appeal. See Ind.
Appellate Rule 58(A). Addressing the merits of Ball State’s claim, we reverse the judgment of
the trial court.


                                                Discussion

                                              I. Jurisdiction


        Because the relevant facts in this case are not in dispute we review de novo the threshold
question of whether there is jurisdiction to entertain this appeal. Ramsey v. Moore, 959 N.E.2d
246, 250 (Ind. 2012). The appellate authority of this Court as well as the Court of Appeals is
“generally limited to appeals from final judgments.” Id. at 251 (quotation and citation omitted).
However, our Rules of Appellate Procedure also confer appellate jurisdiction over non-final
interlocutory appeals pursuant to Appellate Rule 14. There are three ways a case may proceed as


                                                     4
an interlocutory appeal:      an interlocutory appeal of right (Rule 14(A)); a discretionary
interlocutory appeal (Rule 14(B)); or an interlocutory appeal from an order granting or denying
class-action certification (Rule 14(C)). Ball State contends its appeal was properly pursued as an
interlocutory appeal of right under Appellate Rule 14(A)(3). That rule provides in relevant part:

                A. Interlocutory Appeals of Right. Appeals from the following
                interlocutory orders are taken as a matter of right by filing a Notice
                of Appeal with the Clerk within thirty (30) days after the notation
                of the interlocutory order in the Chronological Case Summary:

                                            ***

                         3. To compel the delivery or assignment of any securities,
                         evidence of debt, documents or things in action . . . .

App. R. 14(A)(3). To be sure this Rule is not “designed to create an appeal as of right from
every order to produce documents during discovery.” State v. Hogan, 582 N.E.2d 824, 825 (Ind.
1991).    Nonetheless the Rule does involve court orders “which carry financial and legal
consequences akin to those more typically found in final judgments:             payment of money,
issuance of a debt, delivery of securities, and so on.” Id. (discussing former Appellate Rule
4(B)(1) which was similarly worded). The question here is whether the judgment of the trial
court directing Ball State to release Daughter’s transcript is such an order. Under the facts of this
case we believe it is.


         Ball State maintains it has a common law lien over Daughter’s transcript and may not be
compelled to release the transcript absent payment of the unpaid tuition balance. Generally, a
“‘lien’ is a claim which one person holds on another’s property as a security for an indebtedness
or charge.” Hubble v. Berry, 103 N.E. 328, 330 (Ind. 1913); see also Black’s Law Dictionary
1006 (10th ed. 2014) (defining lien as a “legal right or interest that a creditor has in another’s
property, lasting usually until a debt or duty that it secures is satisfied.”). Several types of liens
have been codified in Indiana. See generally Ind. Code article 32-28 (“Liens on Real Property);
Ind. Code article 32-33 (“Liens on Personal Property”). But common law liens have not been
abolished. See Hendrickson & Sons Motor Co. v. Osha, 331 N.E.2d 743, 755 (Ind. Ct. App.




                                                  5
1975) (noting “the possessory lien statute did not abrogate the garageman’s common law lien,
but rather was declaratory of the common law and provided the lienholder additional remedies”).


       In Indiana, a common law lien is “a lien against real or personal property that is not: (1)
a statutory lien; (2) a security interest created by agreement; or (3) a judicial lien obtained by
legal or equitable process or proceedings.” Ind. Code § 32-28-13-1. 2 In order to create a
common law lien, two elements are necessary: debt and possession. Terpstra v. Farmers &
Merchants Bank, 483 N.E.2d 749, 755 (Ind. Ct. App. 1985).                Exclusive and independent
possession is essential to the existence of such a lien. Id. One may then choose to enforce a
common law lien by following the procedures in Indiana Code chapter 32-28-13. 3


       Here there is no question that Ball State retains exclusive and independent possession
over a transcript which it declines to release because of an outstanding debt. Ball State thus has
satisfied the prerequisites for establishing a common law lien.       In turn, common law liens are
much like securities. And the trial court’s order directing Ball State to release the transcript to
Daughter thereby forfeiting its lien carries “financial and legal consequences akin to those more
typically found in final judgments.” Hogan, 582 N.E.2d at 825. The order was thus appealable
as of right under Appellate Rule 14(A)(3). Accord Grimes v. Crockrom, 947 N.E.2d 452, 453
n.1 (Ind. Ct. App. 2011) (asserting jurisdiction under Rule 14(A)(3) where trial court entered an
order directing attorney to produce medical records over which the attorney asserted a common
law retaining lien).


                               II. The Merits of Ball State’s Claim


       Responding to Mother’s motion to join Ball State as a supplemental defendant Ball State
argued among other things that it “should not have to appear and defend this action or otherwise
entangle itself in the domestic relations issues between the parties.” App. at 104. The trial court

2
  Indiana Code chapter 32-28-13 does not create a common law lien. I.C. § 32-28-13-4. The person
asserting the lien must still prove the existence of the lien under Indiana common law. Id.
3
  Though Indiana Code chapter 32-28-13 is entitled “Liens on Real Property,” Indiana Code section 32-
33-18-1 relating to “Liens on Personal Property” reads: “The procedures for filing and releasing common
law liens on personal property are governed by IC 32-28-13.”


                                                  6
disagreed ruling that Ball State was an “indispensable remedy defendant” under the provisions of
Indiana Trial Rule 19. App. at 121. The Rule provides in relevant part: “A person who is
subject to service of process shall be joined as a party in the action if: . . . in his absence
complete relief cannot be accorded among those already parties.” Ind. Trial R. 19(A).


         This Court has not addressed the standard of review over a trial court’s decision to join
parties under Trial Rule 19. Our Court of Appeals has previously considered this issue in Rollins
Burdick Hunter of Utah, Inc. v. Bd. of Trustees of Ball State Univ., 665 N.E.2d 914 (Ind. Ct.
App. 1996). After examining federal case authority discussing the analogous federal rule, the
court determined an abuse of discretion standard is appropriate. This is because:

                The rule governing joinder of parties does not set forth a rigid or
                mechanical formula for making the determination, but rather is
                designed to encourage courts to apprise themselves of the practical
                considerations of each individual case in view of the policies
                underlying the rule. Therefore, we employ a fact-sensitive, flexible
                analysis. The burden of proving that joinder is necessary rests with
                the party asserting it.


Id. at 920 (citations omitted). We now adopt this standard and its reasoning.

         Here, Mother argues Ball State was a necessary party because she would not otherwise be
entitled to complete relief on her petition to modify support which included payment from Father
of “future college expenses” and payment “to Ball State of unpaid fees.” App. at 96. To be
clear:   the payment Mother was requesting was from Father.             It was Mother’s burden to
demonstrate that joinder of Ball State was necessary to resolve her claims. Mother does not
contend Ball State was necessary to resolve the amount of unpaid fees owed to Ball State.
Joinder then turns on whether Ball State was a necessary party to determine future education
expenses. The record is devoid of any evidence that Mother attempted to obtain financial
information from IUN or any other source before seeking to join Ball State in this action. There
is also nothing in the record before us suggesting that without Ball State as a party, Mother
would be unable to provide the trial court information relating to future college expenses at IUN
or any other institution for that matter. “Neither the rules of trial procedure nor the dissolution of
marriage statutes are so broad as to require third parties to be dragged into marriage dissolution


                                                  7
proceedings by their heels and there compelled to litigate issues that are but tangential to that
cause of action.” State ex rel. Stanton v. Super. Ct. Lake Cnty., 355 N.E.2d 406, 408 (Ind.
1976). Mother has not carried her burden in demonstrating that Ball State was a necessary party
under Trial Rule 19. The trial court thus abused its discretion in granting Mother’s motion for
joinder.


                                           Conclusion


       We reverse the trial court’s order granting Mother’s Motion to Join Supplemental
Defendant and Order Release of Transcript. We remand this cause with instructions to the trial
court to enter an appropriate order dismissing Ball State University from this action.



Rush, C.J., and Dickson, David and Massa, JJ., concur.




                                                 8